F I L E D
                                                                       United States Court of Appeals
                                                                               Tenth Circuit
                        UNITED STATES COURT OF APPEALS
                                                                               APR 21 1998
                                    TENTH CIRCUIT
                                                                          PATRICK FISHER
                                                                                     Clerk

 BETESTIA ROBINSON,

          Plaintiff-Appellant,
 v.

 JUDY CAIN, The Oklahoma State                               No. 98-7000
 Employment Commission; KATHY                         (D.C. No. 97-CV-472-BU)
 HARRIS, the Department of Human                    (Eastern District of Oklahoma)
 Resource; KARLA TURLEY, Travelers
 Express Company,

          Defendants-Appellees.




                                 ORDER AND JUDGMENT*


Before PORFILIO, KELLY, and HENRY, Circuit Judges.



      After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination of this

appeal. See Fed. R. App. P. 34(a); 10th Cir. R. 34.1.9. The case is therefore ordered

submitted without oral argument.



      *
         This order and judgment is not binding precedent, except under the doctrines of
law of the case, res judicata, and collateral estoppel. This court generally disfavors the
citation of orders and judgments; nevertheless, an order and judgment may be cited under
the terms and conditions of 10th Cir. R. 36.3.
       Betestia Robinson appeals the dismissal on statute of limitations and procedural

grounds of her purported civil rights complaint. Our examination of the briefs and the

record indicates the district court did not err. The judgment is AFFIRMED for the

reasons stated by the district court in its order of dismissal dated December 3, 1997.


                                          ENTERED FOR THE COURT


                                          John C. Porfilio
                                          Circuit Judge




                                            -2-